Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on July 26, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1 and 8 are now amended.
Claims 7 and 11–20 are now canceled.
New claims 21 and 22 are now added.
Claims 1–6, 8–10, 21, and 22 are pending in the application. 
Notice of Non-Compliant Amendment
The Response fails to comply with 37 C.F.R. § 1.111 because it never addresses the double patenting rejection set forth in the Non-Final Office Action. As this appears to be a bona fide oversight, the Examiner will simply re-assert the rejection in this Office Action. However, the Applicant is reminded that it is required to respond to all rejections, including the non-provisional double patenting rejection. 
RESPONSE TO ARGUMENTS
The rejection of claim 14 under 35 U.S.C. § 112(b) is now moot in view of the Applicant’s cancellation thereof. Accordingly, the rejection is withdrawn.
Likewise, the prior art rejections of claims 7 and 11–20 are also moot and withdrawn in view of the cancellation of those claims.
This leaves the rejection of claims 1–6 under 35 U.S.C. § 102, and claims 9 and 10 under 35 U.S.C. § 103. In response to both rejections, the Applicant narrowed the scope of independent claim 1 to require a previewing feature that presents the text, identifies portions associated with an audio content item, and waits for the user to select the same before replacing those portions with the corresponding audio content item. (See Response 6). Since Lee does not explicitly disclose such a feature, the aforementioned grounds of rejection are hereby withdrawn.
However, the amendment necessitates a new ground of rejection, which is set forth below. Accordingly, the Applicant’s request for a notice of allowance (Response 7) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	LEE AND CHAUDHRI TEACH CLAIMS 1–6, 8, 21, AND 22.
Claims 1–6, 8, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0162350 A1 (“Lee”) in view of U.S. Patent Application Publication No. 2017/0336960 A1 (“Chaudhri”).
Claim 1
Lee teaches:
A method for communication, comprising:
“Both sending devices and receiving devices may utilize a similar method to that illustrated in FIG. 6 to parse a text string and emit appropriate audiocon bubbles on the display of a communication device.” Lee ¶ 87. By way of background, “audiocons enable users to express thoughts, feelings, and emotions by injecting an audio and/or audio-visual element into an interactive communication stream.” Lee ¶ 72. Reference will be made to FIGS. 5 and 6, which illustrate the steps for the text entry of an audiocon is illustrated, and the processing thereof.
receiving, at a first client device from an application server, an application package including a plurality of audio content items and mapping data associating the plurality of audio content items with a plurality of text strings;
“Various techniques can be utilized for providing the audio and/or visuals associated with an audiocon to recipients. For example, the sounds (or other media) for an audiocon can be stored on the devices of participants in advance.” Lee ¶ 85. In general, each audiocon is associated with “a predefined string of text characters between start and end deliminators [sic, delimiters].” Lee ¶ 73; see also ¶ 76 (explaining audiocon is associated with “system defined strings”).
receiving, at the first client device, a text input;
“Initially, a user inputs a predefined text string to trigger the generation of an audiocon (step 805).” Lee ¶ 74.
determining that a portion of the text input matches an audio content item of the plurality of audio content items based on the mapping data indicating a text string from the plurality of text strings being associated with the audio content item;
Turning to the text processing portion of the method (FIG. 6), at steps 1110–1120, the method parses and extracts a portion of the input text for a lookup string, Lee ¶ 75, and then “[a] determination is made (step 1130) if the lookup string matches a system defined audiocon.” Lee ¶ 76.
generating a message including the text input and an identifier of the audio content item of the plurality of audio content items, 
“If the lookup string matches the system defined audiocon then a bubble is emitted with system defined audio and/or visuals (step 1135).” Lee ¶ 76.
the identifier of the audio content item being added to the message based on determining that the portion of the text input matches the audio content item; and
As shown in FIG. 6, the system defined audio is only added to the bubble if decision step 1130 of matching the lookup string to a system defined audiocon resolves to “YES.” Lee FIG. 6.
transmitting the message to a second client device.
“If the audiocon text string is a known, system-defined string (e.g., [cheers]), then an additional audio bubble can be emitted into the conversation stream that is the audio string (e.g., sound of a crowd cheering) associated with the system defined string.” Lee ¶ 76. Thus, “the audiocons may be generated, transmitted, and received by a recipient system.” Lee ¶ 71.
Lee does not appear to explicitly discuss the details of the window in which the user inputs a predefined text string to trigger the generation of an audiocon at step 805, and therefore, does not explicitly disclose presenting, identifying, or replacing the text “in a message generation window,” e.g., prior to the first client device transmitting the message.
Chaudhri, however, teaches a method for communication, comprising:
presenting the text input in a message generation window of the first client device; 
“In FIG. 5DJ, a messaging user interface 5002 having a conversation transcript 5004 with an input, but not yet sent, message 5220 in message input region 5100 is shown.” Chaudhri ¶ 412.
identifying the portion of the text input in the message generation window as being associated with the audio content item; 
“As shown in FIGS. 5DK–5DN, the electronic device begins to automatically make suggestions of emoji to replace one or more words or terms in the message input region 5100. In the example shown, the electronic device highlights word or terms, in sequence in the message, that are candidates for being replaced by emoji, first highlighting the term ‘sushi’ 5222 in the input message 5220, as shown in FIGS. 5DK and 5DL, then highlighting the term ‘wine’ 5224 in the input message 5220, as shown in FIG. 5DM, and then highlighting the term ‘bowling’ 5226 in the input message 5220, as shown in FIG. 5DN.” Chaudhri ¶ 413.
upon receipt of a selection of the identified portion of the text input, replacing the portion of the text input with the audio content item in the message generation window; 
“In response to the user of the electronic device selecting one of the highlight terms (e.g., by an input with a contact on a highlighted term), such as ‘sushi’ 5222 in the input message 5220, that term is replaced by a corresponding emoji 5232 corresponding to that term, as shown in FIG. 5DO.” Chaudhri ¶ 413.
and transmitting the message to a second client device.
“In this example, the messaging using interface 5002 includes a send affordance 5200 in or near message input region 5100 for sending the input message.” Chaudhri ¶ 412.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lee’s user interface with Chaudhri’s technique of allowing the user to preview a message prior to sending it to a recipient, and providing a mechanism for specifying which portions of text should be replaced with media content. One would have been motivated to provide Lee’s user interface with Chaudhri’s previewing mechanism because this would give the user an opportunity to review and correct any potential mistakes before sending a message. Furthermore, Chaudhri’s arrangement affords the user greater control over the message he is sending, because it allows the user to pick and choose which specific words should be replaced with content, rather than forcing the user to replace the whole message with the content.
Claim 2
Lee and Chaudhri teach the method of claim 1, 
wherein transmitting the message to the second client device causes the second client device to present the text input and the audio content item.
“Regardless of how the audiocons are defined, once selected, they are inserted as media bubbles into the conversation history. Referring to FIG. 8, the graphics for an audiocon illustrating a dancing pickle and the text ‘WOOT’ are inserted into the media bubbles of a conversation string between two participants conversing about a party. When any of the audiocons in the bubbles 82, 84 or 86 are selected, the audio and/or video associated with the audiocon is rendered.” Lee ¶ 80.
Claim 3
Lee and Chaudhri teach the method of claim 1, 
wherein the message is a first message and the audio content item is a first audio content item of the plurality of audio content items, and further comprising receiving a second message at the first client device, and wherein the second message causes the first client device to present a second text input and a second audio content item of the plurality of audio content items associated with a second portion of the second text input.
“Referring to FIG. 8, the graphics for an audiocon illustrating a dancing pickle and the text ‘WOOT’ are inserted into the media bubbles of a conversation string between two participants conversing about a party. When any of the audiocons in the bubbles 82, 84 or 86 are selected, the audio and/or video associated with the audiocon is rendered . . . . In various embodiments, a wide variety of audiocons can be defined and used, covering just about any emotion or topic. For example, cheers, boos, applause, special sound effects, and accompanying visuals and/or video, etc., could all be used. The variety of audiocons that can be used are virtually limitless.” Lee ¶ 80.
Claim 4
Lee and Chaudhri teach the method of claim 1, 
wherein transmitting the message to the second client device includes transmitting the text input and the identifier of the audio content item without transmitting the audio content item.
“Various techniques can be utilized for providing the audio and/or visuals associated with an audiocon to recipients. For example, the sounds (or other media) for an audiocon can be stored on the devices of participants in advance.” Lee ¶ 85.
Claim 5
Lee and Chaudhri teach the method of claim 1, 
wherein the application package includes a plurality of image content items, 
“Various techniques can be utilized for providing the audio and/or visuals associated with an audiocon to recipients. For example, the sounds (or other media) for an audiocon can be stored on the devices of participants in advance.” Lee ¶ 85 (emphasis added).
and wherein the mapping data associates the plurality of audio content items with the plurality of image content items.
“In one embodiment, audiocons enable users to express thoughts, feelings, and emotions by injecting an audio and/or audio-visual element into an interactive communication stream.” Lee ¶ 72. “Consequently, the term audiocon as used herein should be broadly construed to generally mean a variety of different types of media files including audio, text, visual material, such as pictures, video clips, or animation clips that are included in a media bubble.” Lee ¶ 72.
Claim 6
Lee and Chaudhri teach the method of claim 5, 
wherein determining that the portion of the text input matches the audio content item includes determining that the portion of the text input matches with an image content item from the plurality of image content items.
Since Lee contemplates that “the term audiocon as used herein should be broadly construed to generally mean a variety of different types of media files including audio, text, [and] visual material,” Lee ¶ 72, it follows that the determination of step 1130 (in which the method determines “if the lookup string matches a system defined audiocon”) includes matching the lookup string to the relevant audiocon, and therefore, to a relevant image icon, since the audiocons may each include an image. See Lee ¶ 76 (“If the lookup string matches the system defined audiocon then a bubble is emitted with system defined audio and/or visuals (step 1135).”).
Claim 8
Lee and Chaudhri teach the method of claim 1, 
wherein replacing the portion of the text input includes replacing the portion of the text input with an image content item and the audio content item.
“Referring to FIG. 8, the graphics for an audiocon illustrating a dancing pickle and the text ‘WOOT’ are inserted into the media bubbles of a conversation string between two participants conversing about a party. When any of the audiocons in the bubbles 82, 84 or 86 are selected, the audio and/or video associated with the audiocon is rendered.” Lee ¶ 80.
Claim 21
Lee and Chaudhri teach the method of claim 1, further comprising, 
before transmitting the message, previewing, on a graphical user interface (GUI) of the first client device, the message as a receiving device will present the message.
“In FIG. 5DJ, a messaging user interface 5002 having a conversation transcript 5004 with an input, but not yet sent, message 5220 in message input region 5100 is shown.” Chaudhri ¶ 412. “As shown in FIGS. 5DK–5DN, the electronic device begins to automatically make suggestions of emoji to replace one or more words or terms in the message input region 5100. In the example shown, the electronic device highlights word or terms, in sequence in the message, that are candidates for being replaced by emoji, first highlighting the term ‘sushi’ 5222 in the input message 5220, as shown in FIGS. 5DK and 5DL, then highlighting the term ‘wine’ 5224 in the input message 5220, as shown in FIG. 5DM, and then highlighting the term ‘bowling’ 5226 in the input message 5220, as shown in FIG. 5DN.” Chaudhri ¶ 413.
Claim 22
Lee and Chaudhri teach the method of claim 21, 
wherein the message includes a first part and a second part, the first part including at least a portion of the text input and the second part including an image associated with the audio content item, 
As shown in FIG. 5DO, for example, the message in message region 5100 includes a portion of text input that reads “She loves,” and a second portion that includes an image of sushi. See Chaudhri FIG. 5DO
and wherein previewing the message includes presenting, on the GUI, one of the first portion or the second portion before the other of the first portion in the same bubble on the GUI.
In the example shown, the message input region 5100 presents the “She loves” text in FIG. 5DJ first, prior to presenting the sushi icon at a subsequent time in FIG. 5DO. See Chaudhri ¶ 413, FIG. 5DJ, and FIG. 5DO.
II.	LEE, CHAUDHRI, AND KHODORENKO TEACH CLAIMS 9 AND 10.
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee and Chaudhri as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0237057 A1 (“Khodorenko”).
Claim 9
Lee teaches method of claim 1, and at least suggests the additional elements of claim 9 by explaining that all of the participants of a conversation are each associated with a respective “identifier [that] may be used for both authentication and the routing of media among members of the web community.” Lee ¶ 66. Chaudhri likewise teaches a mechanism for requiring authentication in order to send authenticated messages. See Chaudhri ¶¶ 572–575. Nevertheless, since the focus of both references’ inventions is on the mechanics of the communication itself, neither one appears to explicitly disclose the specifics of the authentication scheme as described in claim 9.
Khodorenko, however, teaches a method comprising:
providing, to an authentication server, authentication information associated with the first client device, wherein providing the authentication information to the authentication server causes the authentication server to: authenticate a first identity of the first client device;
“In step 620, the media server may optionally prompt the customer for additional information. This information may be used to authenticate the customer.” Khodorenko ¶ 190. 
establish a message identity for the message based on the identity of the first client device and a second identity of a second client device previously authenticated by the authentication server.
“If the login was in fact successful, the process may proceed to step 626,” Khodorenko ¶ 190, where, in the steps 630–636 that follow, the process establishes a chat interaction between the customer and the agent in which the two may engage in a dialogue over a chat session. Khodorenko ¶¶ 193–194.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to secure Lee’s chatting method with an authentication server that maintains the status of chats between two or more users, as taught by Khodorenko. One would have been motivated to combine Khodorenko with Lee because “it is desirable to make the link between the original social media interaction and the new interaction when switching to the new interaction channel.” Khodorenko ¶ 3.
Claim 10
Lee, as combined with Chaudhri and Khodorenko, teaches the method of claim 9, 
wherein the message is stored on a message server based on the message identity.
“In step 632, the routing server may query the universal contact server 102 to identify the parent interaction (which the chat request points to) and proceed to link the new chat interaction as a child of the parent in the customer contact history maintained by the UCS 102. The routing server 20 may attach this and other relevant information (such as customer's contact information, interaction history) to the chat interaction.” Khodorenko ¶ 192.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to secure Lee’s chatting method with an authentication server that maintains the status of chats between two or more users, as taught by Khodorenko. One would have been motivated to combine Khodorenko with Lee because “it is desirable to make the link between the original social media interaction and the new interaction when switching to the new interaction channel.” Khodorenko ¶ 3.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–6, 8, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–4 7, 8, 11, and 13 of U.S. Patent No. 11,108,721. More specifically, the Examiner finds that the pending claims correspond to the patented claims as follows:
Pending
1
2
3
4
5
6
8
9
10
21
22
Patented
1/11
11
13
2
3
4
1/11
7
8
1/11
1/11

Note: “1/11” means that either patented claim 1 or patented claim 11 (any one taken alone) contains almost all of the limitations of its corresponding pending claim, except for those identified below. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1–5, 6, and 8
The patented claims do not explicitly recite the details of the “message generation window,” and therefore, do not explicitly recite presenting, identifying, or replacing the text “in a message generation window,” e.g., prior to the first client device transmitting the message.
However, such a difference is not patentably distinct, because Chaudhri, teaches a method for communication, comprising:
presenting the text input in a message generation window of the first client device; 
“In FIG. 5DJ, a messaging user interface 5002 having a conversation transcript 5004 with an input, but not yet sent, message 5220 in message input region 5100 is shown.” Chaudhri ¶ 412.
identifying the portion of the text input in the message generation window as being associated with the audio content item; 
“As shown in FIGS. 5DK–5DN, the electronic device begins to automatically make suggestions of emoji to replace one or more words or terms in the message input region 5100. In the example shown, the electronic device highlights word or terms, in sequence in the message, that are candidates for being replaced by emoji, first highlighting the term ‘sushi’ 5222 in the input message 5220, as shown in FIGS. 5DK and 5DL, then highlighting the term ‘wine’ 5224 in the input message 5220, as shown in FIG. 5DM, and then highlighting the term ‘bowling’ 5226 in the input message 5220, as shown in FIG. 5DN.” Chaudhri ¶ 413.
upon receipt of a selection of the identified portion of the text input, replacing the portion of the text input with the audio content item in the message generation window; 
“In response to the user of the electronic device selecting one of the highlight terms (e.g., by an input with a contact on a highlighted term), such as ‘sushi’ 5222 in the input message 5220, that term is replaced by a corresponding emoji 5232 corresponding to that term, as shown in FIG. 5DO.” Chaudhri ¶ 413.
and transmitting the message to a second client device.
“In this example, the messaging using interface 5002 includes a send affordance 5200 in or near message input region 5100 for sending the input message.” Chaudhri ¶ 412.
Furthermore, one would have been motivated to provide the patented user interface with Chaudhri’s previewing mechanism, because this would give the user an opportunity to review and correct any potential mistakes before sending a message. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the patented invention with Chaudhri’s technique of allowing the user to preview a message prior to sending it to a recipient, and providing a mechanism for specifying which portions of text should be replaced with media content.
Claim 21
The patented claims do not appear to explicitly recite the additional elements of claim 21. Chaudhri, however, teaches a method further comprising, 
before transmitting the message, previewing, on a graphical user interface (GUI) of the first client device, the message as a receiving device will present the message.
“In FIG. 5DJ, a messaging user interface 5002 having a conversation transcript 5004 with an input, but not yet sent, message 5220 in message input region 5100 is shown.” Chaudhri ¶ 412. “As shown in FIGS. 5DK–5DN, the electronic device begins to automatically make suggestions of emoji to replace one or more words or terms in the message input region 5100. In the example shown, the electronic device highlights word or terms, in sequence in the message, that are candidates for being replaced by emoji, first highlighting the term ‘sushi’ 5222 in the input message 5220, as shown in FIGS. 5DK and 5DL, then highlighting the term ‘wine’ 5224 in the input message 5220, as shown in FIG. 5DM, and then highlighting the term ‘bowling’ 5226 in the input message 5220, as shown in FIG. 5DN.” Chaudhri ¶ 413.
Furthermore, one would have been motivated to provide the patented user interface with Chaudhri’s previewing mechanism, because this would give the user an opportunity to review and correct any potential mistakes before sending a message. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the patented invention with Chaudhri’s technique of allowing the user to preview a message prior to sending it to a recipient, and providing a mechanism for specifying which portions of text should be replaced with media content.
Claim 22
Patented Claims 1 or 11, as combined with Chaudhri, teach the method of claim 21, 
wherein the message includes a first part and a second part, the first part including at least a portion of the text input and the second part including an image associated with the audio content item, 
As shown in FIG. 5DO, for example, the message in message region 5100 includes a portion of text input that reads “She loves,” and a second portion that includes an image of sushi. See Chaudhri FIG. 5DO
and wherein previewing the message includes presenting, on the GUI, one of the first portion or the second portion before the other of the first portion in the same bubble on the GUI.
In the example shown, the message input region 5100 presents the “She loves” text in FIG. 5DJ first, prior to presenting the sushi icon at a subsequent time in FIG. 5DO. See Chaudhri ¶ 413, FIG. 5DJ, and FIG. 5DO.
Furthermore, one would have been motivated to provide the patented user interface with Chaudhri’s previewing mechanism, because this would give the user an opportunity to review and correct any potential mistakes before sending a message. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve the patented invention with Chaudhri’s technique of allowing the user to preview a message prior to sending it to a recipient, and providing a mechanism for specifying which portions of text should be replaced with media content.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176